Title: Peter S. Du Ponceau: Comparative Vocabulary of Nottoway and Iroquois Idioms, ca. 13 July 1820, 13 July 1820
From: Duponceau, Peter Stephen
To: 


            
            
              
              
          Affinities of the Nottoway languagewith the Iroquois DialectsNottowayNottowayThe Sun Aheeta,Tuscarora. HeitaThe Moon Tethrake,Onondago, GaràchquaIceOwees,Onond. Owissa, Tuscar: OowisseFireAuteur,Onond. Otshishta, Yotècka. Huron, Atsista (Sagard).WaterAuwa,Tusc. AuweakA MountainYonun; Tenunte,Tusc: Yooneneeunte, Wyandot or Huron (an Iroquois Dialect) OnuntehDarkness,Asunta,Onond: Achsonta, Tusc: AutsonneakThe Woods,Oraracoon,Tusc: Orennch, a treeA SwampKeenu,Tusc: Keenah, a riverGod, Heaven,QuakerhunteQuakeruntika}Onond: Garachin, Heaven, ne karongyage,in heaven,  Huron, heronhiaye,au Ciel (Fath. Sagard).Kerhun, Karhon, is found in these Nottoway words.Man,Enika,Tusc: AneehhakA young Man,Aquatio}Onond: Axhaa, a boya boy,AqueiankaTusc: Woccanookne, a childAqua, Axa, Wocca, may easily have been corrupted from one anotherA WomanEkening,Onond: EchroDeath,Anseehe,Seneca, Haneeh, Tusc: AucseeahNottowayHand or finger =Nunke,Oneida, Osnoongee, hands The foot =Saseeke,Tusc: AuseekehThe hair =Aowerac,Tusc:  Oowara.The eyes =Unkoharac,Tusc: Okauhreh, Cochniwago (an Iroq. Dial.) Okaraah.The mouth =Eskaharant,Tusc: YeaskarenOnond. Ixhagachranta.The ears =Suntunke,Oneid. OhuntakTusc. Ohuntnek.The tongue =Darsunke,Huron, Dachia (Father Sagard)Wyandot, Uskunsheeaw (Prof. Barton)The teeth =Otosag,Tusc: Otoseh.The nose =Oteusag,Onond: Onischsa, Tusc: OcheoossakOteusag & Ocheoossak, are evidently the Same word, pronounced Otchoossach (ch, Greek x. guttural)Blood,Gäthum,Tusc: KautkehGät, Gant, Kant, the same, termination differsSkin,Ohonag,Tusc: EnunkehNailsYetunkeOnond: Eechta.A Cow =Toskerung,Onond: TisnkòsquorontA dogCheer,Onond: Tschiera (from Germ: pron. CheeraTusc: Cheeth, Seneca, Cheerah.A CatTose,Onond: Taguh.Summer =Genheke,Onond. GagenhéOneida: Kau-waw+kun-heak-keThe termination Kunheakke, appears the Same with GenhekeWinter =Goshera,Tusc: KooséhheaG. for. K:, & for the guttural hh.A House,Onushag,Oneida, KanoughsawMohawk, KanoughsagoughOnondago, Ganochsáye. Meat,Oskaharag,Onond: OwáchraLong (adj.)Ewis,Onond: Iòs (pron: Eeos)LittleNewisha,Onond: Niwa.ColdWatorae,Onond: Otohré.
            
          